IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RICHARD J. COPPOLA, JR.,                  : No. 725 MAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
             v.                           :
                                          :
                                          :
ADOBE SYSTEMS INCORPORATED AND            :
ADOBE INCORPORATED,                       :
                                          :
                   Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 6th day of May, 2020, the Petition for Allowance of Appeal is

DENIED and the Application to QUASH is DISMISSED.